DETAILED ACTION
This office action is in response to Applicant’s Request for Continued Examination of 2/15/2021. Claims 1-11 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a process and claim 11 is directed to a non-transitory processor readable medium; Step 1-yes.
Under Step 2A, prong 1, and referring to the process of claim 1, the limitations recite a series of steps to authenticate an account and process a payment which is a fundamental economic practice and commercial or legal interaction and thus grouped as “Certain Methods of Organizing Human Activity”.  Requesting that a user approve/disapprove an account access request that has been preliminarily approved based on an authentication process, i.e. comparing received information to stored information, to complete a payment is clearly a certain method of receiving by a processor of the bank-less remote Web server an electronic request for access to an account associated with the electronic payment processing system; determining automatically by a processor of the bank-less remote Web server whether said request is authentic using an authentication protocol that captures by a processor of the user's mobile computing device one or more user authentication factors from the user without requiring an input from the user at the time of said request for access and, if said request is not determined to be authentic, rejecting said access request, otherwise preliminarily approving said access request; if said access request is preliminarily approved, performing the following steps to obtain user confirmation sending a message to the user associated with said account notifying said user that said access request has been preliminarily approved; receiving a response to said message indicating user approval or disapproval of said access request; if said response from said user indicates disapproval of said access request then denying access to said account; and if said response from said user indicates approval of said access request, then changing the status of said access request from preliminarily approved to approved; and wherein upon the approval of said request for access, said electronic payment processing system will process a payment associated with said account.” is a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction but for the recitation of generic computer components. That is, other than the mere nominal recitation of a “processor” with memory suitably programmed, there 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements such as a server, i.e. processor and a mobile computing device, i.e. processor communicating over a network to perform the steps of receiving, determining, rejecting, approving, sending, receiving, denying, changing and process. The computer components are recited at a high-level of generality (i.e., as generic processors with memory suitably programmed to performing generic computer functions for authenticating an account and processing a payment) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technology environment or field of use, see MPEP 2106.05(g). Simply implementing the abstract idea on generic computers, i.e. mobile devices (processors) and servers (processors) communicating information over a generic network is not a practical application of the abstract idea.  The fact that the server is claimed as a “bank-less remote Web server” does not change the fact that it is merely a generic server.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Any improvements found from performing the abstract idea on generic computing elements is in the abstract idea itself.  The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
	For instance, in the method of claim 1, the steps of: “receiving by a processor of the bank-less remote Web server an electronic request for access to an account associated with the electronic payment processing system; determining automatically by a processor of the bank-less remote Web server whether said request is authentic using an authentication protocol that captures by a processor of the user's mobile computing device one or more user authentication factors from the user without requiring an input from the user at the time of said request for access and, if said request is not determined to be authentic, rejecting said access request, otherwise preliminarily approving said access request; if said access request is preliminarily approved, performing the following steps to obtain user confirmation sending a message to the user associated with said account notifying said user that said access request has been preliminarily approved; receiving a response to said message indicating user approval or disapproval of said access request; if said response from said user indicates disapproval of said access request then denying access to said account; and if said response from said user indicates approval of said access request, then changing the status of said access request from approved to approved; and wherein upon the approval of said request for access, said electronic payment processing system will process a payment associated with said account.” is considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); see MPEP 2106.05(f)(2).  Authenticating access to an account and verifying from a user that the payment request is in fact valid before either cancelling or proceeding with the payment processing is a well-understood financial concept carried out throughout the area of commerce.  Authenticating information, no matter the type, specificity or source, through receiving information and comparing said information to known information is a well-known concept.  Applying this among generic computers communicating information does not change this.   Furthermore, these steps include well-understood, routine and conventional computing functionality carried out by generic processors such as data transmission over a generic communication network, akin to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,(utilizing an intermediary computer to forward information); TLI Communications LLC (using a telephone for image transmission); OIP Techs., Inc., (sending messages over a network) and buySAFE, Inc. (computer receives and sends information over a network); see MPEP 2106.05(d)(II).  The “authentication protocol” is claimed at a high level of generality and further refined by the dependent claims as mere data comparison, i.e. phone number, location and digital image, which is not inventive. 
		
Applicant has leveraged generic computing elements to carry out the abstract idea without significantly more.  Similar reasoning and rationale is used to reject the non-transitory processor readable medium of claim 11.
Dependent claims 2-10 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, in claim 2, the step of “wherein said authentication protocol comprises comparing a mobile phone number captured by the processor of the user's mobile computing device from the user without requiring an input from the user at the time of said request for access to a stored phone number associated with said account.” is mere data comparison and in the broadest reasonable interpretation could be completed in the human mind.  The “captured by the processor” language is merely interpreted to be pulling up stored information from memory without any further specific details.  In claim 3, the step of “wherein said authentication protocol comprises determining whether a location captured by the processor of the user's mobile computing device from the user without requiring an input from the user at the time of said request for access is within a predetermined range of the last location at which a successful transaction had been completed for said account.”, in claim 4, “wherein said authentication protocol comprises determining whether a location captured by the processor of the user's mobile computing device from the user without requiring an input from the user at the time of said request for access is within a predetermined distance from the mean value of a compilation of a historical locations associated with successful transactions for said account.” and in claim 5, the step of “wherein said authentication protocol comprises comparing a digital 
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to authenticate an account and process a payment) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors suitably programmed) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps to authenticate an account and process a payment) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/15/2021, with respect to the 35 U.S.C. 103 rejection of claims 1-11 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-11 has been withdrawn. 
Applicant's arguments with respect to the 35 U.S.C. 101 rejection of claims 1-11 filed in the Remarks of 2/15/2021 have been fully considered but they are not persuasive. 
On pages 5-6, Applicant argues “Contrary to the Office Action, the claimed invention including the combination is an inventive concept or significantly more because it is NOT found by prior art (see the below 103 section).” Examiner respectfully disagrees.
Examiner point out that the criteria for rejections under 35 U.S.C. 102/103 are different from the criteria for rejections under 35 U.S.C. 101. The grounds of rejection under 35 U.S.C. 101 is based on the interpretation of abstract idea provided by the Alice decision and the 2019 PEG. It is enough to recognize that there is no meaningful distinction between the concept of risk hedging in Bilski, the concept of intermediated settlement in Alice and the concept of authenticating an account and processing a payment at issue here. All these fall squarely within the realm of abstract ideas as interpreted in the Alice decision.  Furthermore, as was pointed out in Ultramercial, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). On the other hand, the rejections under 35 USC 102/103 are based on prior art. The presence of novel or non-obvious components (with respect to prior art of record) in a claim makes the claim allowable over prior art. The criteria for rejections under 35 U.S.C. 102/103 are different from the criteria for rejections under 35 U.S.C. 101.
Applicant argues the similarities to the instant recited limitations to those of hypothetical Example 35 Claim 3.  Specifically arguing that the additional elements recite significantly more than the abstract idea because the authentication protocol does not require an input from the user every time account access is requested.  Further, Applicant argues that the claimed invention solves mobile phone related problems with the telecommunication provider and SIM card by automatically capturing the phone number in current use.  Examiner respectfully disagrees.
Applicant has invented a novel way of solving the business problem of identifying and authenticating information to perform a payment.  Example 35, claim 3 is not analogous because it dealt with the specific problem arising between payment cards and automatic teller machines known as skimming. The combination of steps set up a specific, discreet implementation of the abstract idea specific to bank cards and ATMs.  Although the user in the instant application does not need to input any password or pass code or PIN into a mobile device interface when requesting account access, the steps as recited do merely determine authentication through comparing known information to captured or received information.  The step of “determining automatically by a processor of the bank-less remote Web server whether said request is authentic using an authentication protocol that captures by a processor of the user's mobile computing device one or more user authentication factors from the user without requiring an input from the user at the time of said request for access and, if said request is not determined to be authentic, rejecting said access request, otherwise preliminarily approving said access request;” is claimed at a high level of generality such that one looks to the dependent claims.  As such, dependent claims 2-5 merely recite comparing various types of received information to known stored information.  This is hardly similar to that found in Example 35, claim 3 such as “the mobile communication device’s generation of the customer confirmation code in response to the random code, the ATM’s analysis of the customer confirmation code, and the ATM’s subsequent sending of a control signal to provide or prevent access to the keypad of the ATM and thus allow or prevent a transaction based on the analysis of the code data sets) operates in a non‐conventional and non‐generic way to ensure that the customer’s identity is verified in a secure manner that is more than the conventional verification process employed by an ATM alone.”
For this reason and those presented in the analysis above, Examiner maintains the 35 U.S.C.101 rejection of claims 1-11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451.  The examiner can normally be reached on 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        3/11/2021